oOo oN DH NH F&F WN &

No HO NO NH WN DO Ree
BNRRRSERBRR BGEwe A aaneranvs=z s

Case 2:17-cr-00306-JCM-VCF Document 718 Filed 06/26/20 Page 1 of 1

 

 

 

 

 

 

 

—— FILED ——L RECEIVED
aoe ENTERED J SERVED ON
COUNSEL/PARTIES OF RECORD
UNITED STATES DISTRICT COURT JUN 26 209
DISTRICT OF NEVADA aE
DISTRICT COU
kee ny DISTRICT OF NEVADA
DEPUTY
UNITED STATES OF AMERICA, Case No. 2:17-cr-00306-JCM-VCF
Plaintiff,
WAIVER OF RIGHT TO APPEAR IN
v. PERSON AT CRIMINAL PROCEEDING
SERGEY MEDVEDEV,
Defendant.

 

 

I understand that I have a right to appear in person in court at the Change of Plea
proceeding in this case scheduled for June 26, 2020. I have been advised of the nature of this
proceeding and my right to appear in person at this proceeding. I have been informed that I may
appear by video teleconference, or telephone conference if video conference is not reasonably
available, in light of the spread of the COVID-19 virus in the District of Nevada and in order
to protect my health and safety, as well as those of the attorneys, the court and court staff.

Understanding my right to appear in person at this proceeding, I knowingly and
voluntarily waive my right to appear at this proceeding in person, and I consent to appear by
video teleconference or by telephone conference where the video teleconference is not
reasonably available. I consulted with my attorney prior to deciding to waive my right to appear

in person at this proceeding.

Ly Seraes Prehvredel é//h [2420

Defendant’s Signature (date)

1 C{16(2070
]

Signature of Defendant’s Attorney (date)

 

   

ys
Signature (date)

EA al a

Lance Man ngo Must (MaMa, UDT

Printed Name of Defendant’s Attorney Judge’s Printed Name and Title

 

 

 
